UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended JUNE 30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-57946 ALUMIFUEL POWER CORPORATION (Exact Name of Registrant as Specified in its Charter) Nevada 88-0448626 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 7315 East Peakview Avenue Englewood, Colorado 80111 (Address of principal executive offices) (Zip code) (303) 796-8940 (Registrant's telephone number including area code) (Former name, address and fiscal year) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No¨ Indicate by a check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Number of shares of common stock outstanding at August 1, 2010: 312,450,197 ALUMIFUEL POWER CORPORATION AND SUBSIDIARIES Index to Financial Statements (Unaudited) Page Consolidated Balance Sheets at June 30, 2010 (Unaudited) and December 31, 2009 F-2 Consolidated Statement of Operations for the three and six months ended June 30, 2010 three and six months ended July 31, 2009 (Unaudited) F-3 Consolidated Statement of Changes in Shareholders' Deficit for the six months ended June 30, 2010 (Unaudited) F-4 Consolidated Statement of Cash Flows for six months ended June 30, 2010 and the six months ended July 31, 2009 (Unaudited) F-5 Notes to Financial Statements F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4T. Controls and Procedures 25 Part II – Other Information 26 Signatures 28 F-1 ALUMIFUEL POWER CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, (Unaudited) (Audited) Assets Cash $ $ Accounts receivable — — Deposits — — Prepaid expenses 887 24,721 Notes receivable (Note 5) — 467 Other current assets (0
